Exhibit 10.1


FIRST AMENDMENT
TO CONSULTING AGREEMENT

   

    This FIRST AMENDMENT TO CONSULTING AGREEMENT is entered into as of October
3, 2013 (the “Amendment”) by and between Echo Therapeutics, Inc., a Delaware
corporation (the “Company”), and Robert F. Doman, an individual (“Consultant”).
 
RECITALS
 
    WHEREAS, reference is hereby made to the Consulting Agreement entered into
as of August 26, 2013 (as amended, restated, supplemented or otherwise modified,
the “Agreement”) by and between Consultant and the Company; and
 
    WHEREAS, Consultant and the Company have mutually agreed that the financial
terms of the Agreement be amended as set forth herein.
 
    NOW, THEREFORE, the parties hereto agree as follows:
 
    1.  Defined Terms.  Unless otherwise defined herein, terms used herein are
used as defined in the Agreement, as amended hereby.
 
    2.  Amendment of the Agreement.  Section 3(a) of the Agreement is hereby
amended by replacing the phrase “$2,500 per day” with “$8,000 per calendar
week”.  Except as expressly modified herein, all other provisions of the
Agreement shall remain unchanged and in full force and effect.
 
    3.  Effective Date.  This Amendment shall be effective as of August 26,
2013.
 
    4.  Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.
 
    IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 
 
ECHO THERAPEUTICS, INC.



 
By: /s/ William Grieco

 
 
William Grieco

Chairman, Nominating and Corporate Governance Committee of the Board of
Directors



 
Dated:  October 3, 2013


 
 
ROBERT F. DOMAN

 
By: /s/ Robert F. Doman

 
Dated: October 3, 2013